 John W. Stephens, OSB No. 773583
 stephens@eslerstephens.com
 Michael J. Esler, OSB No. 710560
 esler@eslerstephens.com
 ESLER, STEPHENS & BUCKLEY, LLP
 121 S.W. Morrison Street, Suite 700
 Portland, Oregon 97204-3183
 Telephone: (503) 223-1510
 Facsimile: (503) 294-3995

 Of Attorneys for Charlene Sue Cox, Trustee of Charlene Sue Cox Revocable Trust Dated
 10-9-08 and Timothy A. Hutchinson

                        UNITED STATES BANKRUPTCY COURT

                            FOR THE DISTRICT OF OREGON

 In re:                                            )    Case No. 12-63884-tmr7
 Berjac of Oregon                                  )
                                     Debtor(s)     )    OBJECTION TO MOTION TO
                                                   )    SETTLE AND COMPROMISE
                                                   )

         Creditors Charlene Sue Cox, Trustee of Charlene Sue Cox Revocable Trust Dated

 10-9-08 and Timothy A. Hutchinson object to the Trustee’s Motion to Settle and

 Compromise the Trustee’s claims against the Jones & Roth CPA firm. Charlene Cox and

 Hutchinson, along with eight other plaintiffs, filed the Oregon Securities Law Class action

 in Multnomah County Circuit Court against the banks and other persons who aided the

 Berjac securities scheme. This Class action yielded settlements that have been an

 enormous source of economic relief for the investors who are creditors in this bankruptcy.

         Over the course of 2016-17, the Class action plaintiffs and the Trustee reached

 settlements with Jones & Roth whereby the Class action plaintiffs and the Trustee each

Page 1 of 3       OBJECTION TO MOTION TO SETTLE AND                   ESLER, STEPHENS & BUCKLEY LLP
                                                                      Attorneys at Law
                  COMPROMISE                                          121 S.W. Morrison Street, Suite 700
                                                                      Portland, Oregon 97204-3183
                                                                      Telephone: (503) 223-1510
                                                                      Facsimile: (503) 294-3995
                      Case 12-63884-tmr7      Doc 1678     Filed 10/18/18
 obtained stipulated judgments for $3.5 million each from Jones & Roth. As a part of the

 settlements with Jones & Roth, the Class action plaintiffs and the Trustee agreed that they

 would divide any future joint settlements 50-50. The Class action plaintiffs and the

 Trustee each served writs of garnishment on Liberty Insurance Underwriters, Jones &

 Roth’s liability insurance carrier. Liberty removed both proceedings to U.S. District Court.

 The two proceedings were consolidated and went to hearing before the Honorable

 Michael Mosman. Judge Mosman ruled against the Class action plaintiffs and the Trustee,

 and the court entered a joint judgment against the Class action plaintiffs and the Trustee in

 the amount of $5,396 in costs. The Class action plaintiffs and the Trustee filed a joint

 notice of appeal to the Ninth Circuit, and in September, they filed a joint Opening Brief.

         Consistent with the 50-50 provision in the settlement, it was understood between

 the Class action plaintiffs and the Trustee that they would share-and-share-alike the $5,396

 obligation on a 50-50 basis. In negotiating his settlement with Liberty, however, the

 Trustee has not made any provision to take care of his share of $5,396 joint judgment.

 Instead, he has made an arrangement whereby Liberty will not go after the Trustee on the

 joint judgment. The effect of that is that the entire $5,396 joint judgment will be imposed

 on the Class action plaintiffs. That is unfair, and it is contrary to the agreement between

 the Class action plaintiffs and the Trustee.

         It is particularly unfair given the fact that the Class action plaintiffs, more than any

 other parties, are responsible for obtaining a lions-share of the relief that has been received


Page 2 of 3        OBJECTION TO MOTION TO SETTLE AND                     ESLER, STEPHENS & BUCKLEY LLP
                                                                         Attorneys at Law
                   COMPROMISE                                            121 S.W. Morrison Street, Suite 700
                                                                         Portland, Oregon 97204-3183
                                                                         Telephone: (503) 223-1510
                                                                         Facsimile: (503) 294-3995
                      Case 12-63884-tmr7        Doc 1678     Filed 10/18/18
 by the investors who are creditors in this bankruptcy. The Class action plaintiffs received

 no compensation for their efforts aside from their regular share of the settlement proceeds.

 It is unfair that they should now bear more than 50% of the $5,396 joint judgment.

         On top of that, failing to resolve this issue via this Objection would simply generate

 post-petition claims by the Class action plaintiffs under Section 503. It makes the most

 sense to resolve this matter now.

         For the foregoing reasons, the Objection to the motion to settle and compromise

 should be sustained until such time as the Trustee resolves his share of the outstanding

 joint judgment.

         DATED this 18th day of October, 2018.

                                            ESLER, STEPHENS & BUCKLEY, LLP



                                               s/ John W. Stephens
                                            John W. Stephens, OSB No. 773583
                                            stephens@eslerstephens.com




Page 3 of 3        OBJECTION TO MOTION TO SETTLE AND                   ESLER, STEPHENS & BUCKLEY LLP
                                                                       Attorneys at Law
                   COMPROMISE                                          121 S.W. Morrison Street, Suite 700
                                                                       Portland, Oregon 97204-3183
                                                                       Telephone: (503) 223-1510
                                                                       Facsimile: (503) 294-3995
                      Case 12-63884-tmr7      Doc 1678     Filed 10/18/18
1                                 CERTIFICATE OF SERVICE

           I certify that on October 18, 2018 copies of OBJECTIONS TO MOTION TO
2
      SETTLE AND COMPROMISE were mailed and emailed to:

3
      Thomas A. Huntsberger                            by hand-delivery
      tom@tahpc.com                                    by facsimile
4
      Thomas A Huntsberger PC                          by first class mail
      870 W Centennial Blvd                            by e-mail
5
      Springfield, OR 97477                            by CM/ECF system transmission

6
      Thomas A. Gerber                                 by hand-delivery
      tom.gerber@tnslaw.net                            by facsimile
7
      Tarlow Naito & Summers LLP                       by first class mail
      4380 SW Macadam Ave, Suite 515                   by e-mail
8
      Portland, OR 97239                               by CM/ECF system transmission

9

10

11
      DATED this 18th day of October
12

13
                                                s/John W. Stephens
14                                            John W. Stephens OSB No. 773583
                                              stephens@eslerstephens.com
                                              Of Attorneys for Creditors Charlene Sue Cox,
15                                            Trustee of Charlene Sue Cox Trust Dated 10-6-
                                              08 and Timothy A. Hutchinson
16

17

18

19

20


     Page 1 of 1   CERTIFICATE OF SERVICE                              ESLER, STEPHENS & BUCKLEY, LLP
                                                                       Attorneys at Law
                                                                       121 S.W. Morrison Street, Suite 700
                                                                       Portland, Oregon 97204-3183
                                                                       Telephone: (503) 223-1510
                                                                       Facsimile: (503) 294-3995
                         Case 12-63884-tmr7    Doc 1678    Filed 10/18/18
